DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, prior art failed to disclose or fairly suggest a semiconductor device comprising, along with other recited claim limitations, 
a first image sensor element having a first interconnect structure that includes a first conductive portion and a first dielectric portion; a second image sensor element having a second interconnect structure; a processing element disposed between the first and second image sensors
a first conductive feature extending through the second interconnect structure to the third interconnect structure such that the first conductive feature electrically couples the second interconnect structure to the second interconnect structure.
Claims 2-7 depend from claim 1 and hence are allowed for the same reason therein. 
Liu (20140138520) and Liu (20140138521) disclose the bonding of the first and second BSI image sensors but fail to disclose the processing element disposed between them

Regarding Claim 8, prior art failed to disclose or fairly suggest a semiconductor device comprising, along with other recited claim limitations, 
a processing element disposed between the first and second image sensors and having a third interconnect structure; and a first conductive feature extending through the first photodiode region, the second interconnect structure, and to the third interconnect structure; and a second conductive feature extending through the second photodiode region, the first interconnect structure, and to the third interconnect structure. Claims 9-14 depend from claim 8 and hence are allowed for the same reason therein. 
Wang (201000157117) discloses the bonding of two BSI image devices but fails to disclose the processing element. 
Chen (201300221470) discloses dual facing image sensor devices but fails disclose the required processing element between the first and second image sensors. 
Bikumandi (20130075607) discloses of first and second image sensor devices but fails to disclose the processing element between them. 
Regarding Claim 15, prior art failed to disclose or fairly suggest a semiconductor device comprising, along with other recited claim limitations, 
a third element disposed between the first BSI image sensor and the second BSI image sensor, the third element having a first side surface an opposing second side surface, the first side surface including a third metal portion and a third dielectric portion and the second side surface including a fourth metal portion and a fourth dielectric portion, wherein the third metal portion directly interfaces with first metal portion and the fourth metal portion directly interfaces with the second metal portion, wherein the third dielectric portion directly interfaces with first dielectric portion and the fourth dielectric portion directly interfaces with the second dielectric portion. Claims 9-14 depend from claim 8 and hence are allowed of for the same reason therein.
Wan et al. (20140042299) discloses bonding of the image sensor circuitry devices but fails to disclose the second BSI device
Kinsman et al. (20130221740) discloses integration of image sensor devices but fails to disclose the connection of metal and dielectric portions. 
Wan et al. (20140042298) discloses bonding of the image sensor circuitry devics but fails to disclose the second BSI device. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        2/13/2021